DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-6, 9 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Charier-Vadrot (FR 2180625 A1). 
In regard to claim 1, Charier-Vadrot discloses a method for the production of protein material having a meat-like texture by addition of organic acid to the meat during cooking/heating.
Charier-Vadrot teaches “[t]he technical sector concerned by the invention is that of a conservation of meats of any kind: butcher's meats, cold cuts, poultry, game, as well as the flesh of fish designated by the term “meat”” (page 1 of machine translation).
Charier-Vadrot teaches combining water, citric acid and sliced meat and cooking slightly below the boiling point for 10-30 minutes (page 2 of machine translation). 
In regard to claims 1, 2 and 5, Charier-Vadrot discloses slicing the meat prior to cooking with citric acid and also “[o]nce the cooking is complete, the meat is first minced in a rotary chopper known as a "cutter" and then finely ground with the cooking water containing the meat juice and melted fat” (page 2). One of ordinary skill in the art would have been motivated to employ any conventional equipment for chopping meat either prior or after the cooking of meat.
The sequence of step regarding the timing of meat grinding is prima facie case obvious.
In regard to claims 1 and 13, Charier-Vadrot discloses: Between 35 milligrams and 65 milligrams of antioxidant products and between 60 grams and 100 grams of a mixture prepared in advance are added to the cooking water per kilogram of meat, the composition of which per kilogram of mixture is as follows 
Citric acid .......... 200 to 300 g.
Gum arabic .......... 300 to 400 g.
Gelatin ................ 200 to 300 g.
Glycerol monostearate. 30 to 40 g.
Glucose ................. 200 to 300 g.
Lacto proteins ......... 30 to 40 g (pag1 bottom paragraph, top of page 2 of machine translation).
Further in regard to the citric acid concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to the recitations of hardness, pH and water content in claims 6 and 9, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the replication of aging, flavor transfer and acceleration of aging among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
This refers to the neat product obtained prior to dehydration step:
“[o]nce the cooking is complete, the meat is first minced in a rotary chopper known as a "cutter" and then finely ground with the cooking water containing the meat juice and melted fat” (page 2).
In regard to claim 3, Charier-Vadrot discloses cooking meat with citric acid (page 2 of machine translation).

Claims 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Charier-Vadrot (FR 2180625 A1) in view of Appleman et al (US 3,539,357).
In regard to claims 7-8 and 10-12, Charier-Vadrot discloses that when obtained protein product is intended for the charcuterie products, a natural smoke extract is added during cooking. Hence, the protein product of Charier-Vadrot is intended for further use in the production of meat products. 
Appleman et al discloses acidification of high temperature rendered (HTR) tissue to produce workable meat product. Appleman et al discloses that acidified protein is intended for the animal and human food (col. 2). Appleman et al discloses that acidified protein product could be further combined with various ingredients including starch, dry skim milk and other gelling ingredients (Col. 5).
Response to Arguments
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of the claim’s amendment.
The rejection of claim(s) 1 and 3 under 35 U.S.C. 102(a) (1) as being anticipated by Charier-Vadrot (FR 2180625 A1) has been withdrawn in view of the claim’s amendment.
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on page 4 of the Reply to the Non-Final Office action mailed 12/20/21, filed 05/20/2022, it is noted that Charier-Vadrot discloses slicing the meat prior to cooking with citric acid and also “[o]nce the cooking is complete, the meat is first minced in a rotary chopper known as a "cutter" and then finely ground with the cooking water containing the meat juice and melted fat” (page 2). One of ordinary skill in the art would have been motivated to employ chopping/comminuting meat either prior or after the cooking of meat depending on the nature of the final meat product that is desired. The sequence of step regarding the timing of meat grinding is prima facie case obvious.
In response to Applicant’s arguments on page 5 of the Reply, regarding the citric acid concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791